DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “its far end” line 9.  The examiner suggests for the claim to be amended to read as --said crystal far end--. Appropriate correction is required.
Claim 1 recites “at least some of its length”. The examiner suggests for the claim to be amended to read as --at least some of said crystal length--. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 3 recites “shaping module for shaping”; the disclosure states that “the module 141 for shaping the Gaussian beam of the laser may comprise two axicons 15a, 15b in series, back-to-back and the apexes of which are separated by a nonzero distance L. Each axicon may be formed from a lens of conical shape the angle A of which will be suitably chosen.” [0080] or “the axicons could be replaced by a phase delay plate.” [0081]. 
Claim 7, 8 and 9 recite “means for recycling the fluorescence generated during the excitation of said crystal”; the disclosure states that “recycling means integrated into the probe are advantageously formed from one or more dichroic filters 16 arranged around the crystal 11 in the form of a lateral covering and allowing the low-energy fluorescence photons” [0083]. 
Claim 12 recites “means for fastening”; the disclosure states “a first solution for fastening the filters 16, which is particularly advantageous, consists in equipping the cylindrical covering of the device with a washer 19 or fastening ring that plugs the covering at one of its ends, thus making one of its bases.” [0095] or “Another fastening solution, shown in FIGS. 7A and 7B, consists in equipping the device with one or more spacers 17 that are slipped around the cylinder formed by the crystal 11.” [0105]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/332,630. Although the claims at issue are not identical, they are not patentably distinct from each other because they are devices for cooling locally that uses cooling member, crystal that has capacity to cool via excitation and an illuminating system that is configured to excite light signal. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
While searching, the examiner found Osorio (US 7,204833) to be the closest art to the claimed invention. 
Osorio teaches a multi-purpose device mechanism for sensing and control of changes in brain state includes a shaft portion and extendible elements structured for insertion into target tissue of the brain of a subject patient, cooling means configured to operatively apply cooling therapy to the target tissue (abstract), comprising an elongate stem (figs. 2a-3b, shaft 37) comprising a far end intended to make contact with an organ to be cooled (abstract, ‘for insertion into target tissue of the brain of a subject patient’; fig. 4a, showing the shaft portion implanted into the brain) and comprising: a cooling element (abstract, ‘cooling means configured to operatively apply cooling therapy to the target tissue33’). However, Osorio does not teach aid cooling member comprises a rod embedded via a first end into said central channel of said crystal and comprises a protruding second end that forms a cooling finger, a crystal that has a capacity to cool via absorption of near-infrared, and the illuminating system is configured to generate said exciting light signal with an annular shape. 

In a different field of endeavor,  Edwards (US 6,041,610) teaches an optical refrigerator (abstract) which comprises a cold finger (fig. 1, cold finger 32), a crystal that has a capacity to cool via excitation at a set excitation wavelength (Col. 6, lines 29-30, ‘Yb-doped ZBLAN glass (the material anticipated to be used in the present optical refrigerator)’; col. 1, lines 9-14, ‘The present invention relates generally to laser-induced optical refrigeration using a working material having net anti-Stokes fluorescence’), said crystal being positioned adjacent to said cooling element (fig. 1, disk of cooling material located adjacent cold finger 32), and an illuminating system comprising at least one light source, which light source is arranged to emit said light signal (fig. 1, pump laser 24).

 While Edwards teaches an optical refrigeration system which has a similar structure to the cooling subcomponent claimed by applicant, it is the examiner’s position that Edwards is non-analogous art and therefore not properly combinable with Osorio. For instance, Edwards is directed to a generic optical refrigerator and therefore is not in the same field of endeavor as Osorio which is directed to a device used to cool a human tissue in order to control. 
In a different field of endeavor, Epstein (US 5, 447,032) teaches fluorescent cooling apparatus comprising illuminating system (fig.2, laser 10), radiation shield (fig.2, 18), cooling member (fig.2; thermal link 16) with cooling finger (load 145). While Epstein teaches fluorescent refrigeration system which has a similar structure to the cooling device claimed by applicant, it is the examiner’s position that Epstein is non-analogous art and therefore not properly combinable with Osorio. 
Further, the examiner failed to find a single reference which taught the use of the claimed optical cooling modality in the context of an in vivo medical device.
 Therefore, considering the complete absence of this type of optical cooler from the disclosures of prior art medical devices, it is the examiner’s opinion that Edwards or Epstein would not have logically commended itself to an inventor when selecting a cooling modality for an in-vivo medical device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794